Citation Nr: 1124966	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois




THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to June 16 , 2001 and in excess of 10 beginning on that date for the service-connected chronic frontal sinusitis.  

2.  Entitlement to an initial compensable evaluation for the service-connected arteriosclerotic heart disease.  




REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 through October 2003.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the RO, which granted service connection and assigned noncompensable ratings for the service-connected disabilities, effective on November 1, 2003.  

Notably, in a January 2011 rating decision, the Veteran was assigned an increased rating of 10 percent for the service-connected chronic frontal sinusitis, effective on June 16, 2010.  

The Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge in September 2007.  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record in December 2007 and December 2009.  

Of preliminary importance, as the claims involve for request for a higher rating following the grant of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The issue of an initial compensable evaluation for the service-connected arteriosclerotic heart disease is being remanded to the RO via the AMC.  



FINDINGS OF FACT

For the entire period of the appeal, the service-connected chronic frontal sinusitis is shown to have been manifested by a disability picture that more closely resembled one productive of more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting, for which he had been treated with antibiotics and steroids.  



CONCLUSIONS OF LAW

For the period of the appeal, the criteria for the assignment of a rating of 30 percent, but not higher, for the service-connected chronic frontal sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97 including Diagnostic Code (DC) 6512, 6522 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
	
In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in letters dated in January 2005, March 2006, January 2008, June 2009, February 2010, April 2010 and June 2010.  

Specifically, in the March 2006, January 2008, and February 2010 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in January 2011.  As this has corrected any defects in initial notice, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded VA examinations to address the nature and severity of his service-connected sinus disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, the Veteran has presented testimony at a hearing held in September 2007, and has submitted various written statements in support of his claim.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

Under 38 C.F.R. § 4.97, Schedule of Ratings-Respiratory System, provides:

General Rating Formula for Sinusitis (DC's 6510 through 6514):

50%	Following radical surgery with chronic osteomyelitis, or; near constant 	sinusitis characterized by headaches, pain and tenderness of affected sinus 	and purulent discharge or crusting after repeated surgeries;  

30%	Three or more incapacitating episodes per year of sinusitis requiring 	prolonged (lasting four to six weeks) antibiotic treatment, or; more than six 	non- incapacitating episodes per year of sinusitis characterized by headaches, 	pain and purulent discharge or crusting;  

10%	One or two incapacitating episodes per year of sinusitis requiring prolonged 	(lasting four to six weeks) antibiotic treatment, or; three to six non- 	incapacitating episodes per year of sinusitis characterized by headaches, 	pain and purulent discharge or crusting;  

0%	Detected by X-ray only.  

Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  

38 C.F.R. § 4.97, DCs 6510-6514 (2010).  


DC 6522 provides:

Allergic or vasomotor rhinitis:

30%	With polyps;

10%	Without polyps, but with greater than 50-percent obstruction of nasal 	passage on both sides or complete obstruction on one side.

38 C.F.R. § 4.97, DC 6522 (2010).  


Standard of Review

The Board's analysis will focus specifically on the evidence that is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  


Analysis

As noted, the service-connected chronic frontal sinusitis is rated at a noncompensable (no percent) level, effective on November 1, 2003, and is now rated as 10 percent disabling, effective on June 16, 2010, under 38 C.F.R. § 4.97, DC 6512.  

The Veteran asserts that he experiences nasal crusting, burning sinuses, constant headaches, and draining of the sinuses into the throat in the form of yellow and bloody discharge with mucus that causes him to wake up choking.   

The Veteran reports using various prescription drugs, including nasal sprays, inhalants and antibiotics to treat his symptoms and experiencing symptoms on a monthly basis.  He denies suffering from seasonal allergies or nasal polyps.   

Further, the Veteran has a diagnosis of allergic rhinitis; however, the Board finds that his overall upper respiratory disability is best rated under the criteria used to evaluate chronic frontal sinusitis under Diagnostic Code 6512.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Board notes that, starting in 2003, the VA and private treatment records show that the Veteran had been seen multiple times a year for chronic sinusitis and had been prescribed antibiotics, steroids and nasal sprays.  

Most recently, in January 2011, the Veteran was treated with antibiotics for sinusitis for 2 weeks with nasal pain and thick post nasal drip.  

A VA treatment record, dated in February 2010, showed that the Veteran reported having daily, chronic nasal congestion, rhinorrhea, mostly clear, and clear post nasal drip and a diagnosis of perennial allergic rhinitis.  

A September 2010 VA treatment record showed findings of a possible right nasal polyp versus turbinate hypertrophy, and no rhinorrhea or tenderness of the sinuses was noted.  

The VA treatment record, dated in January 2011, showed findings of no nasal polyps, active lesions or bleeding, although bilateral turbinate hypertrophy and clear rhinorrhea were observed.  

In conjunction with the current appeal, the Veteran underwent a VA examination in March 2003 when the examiner observed that his nose did show some nasal bogginess, bilaterally.  He was diagnosed with right maxillary sinusitis and residuals of nasal bogginess, bilaterally.  

Most recently, another VA examination in June 2010 noted that the Veteran reported experiencing recurrent sinusitis for the past 15 years, requiring antibiotic therapy 3 to 4 times per year.  Throughout the year, he remained congested and used an antihistamine on a daily basis.  He denied smoking and had had diagnosis of asthma for about 1 to 2 years, for which he used a daily inhaler.  The examiner noted the Veteran had a positive allergy test about a year earlier, but no allergy immunotherapy was given.  The Veteran denied having any nasal or sinus surgery.  

The examiner observed that there was some congestion and mild injection of the nasal mucosa with no nasal polyps.  The remainder of the nose and throat examination was noted to be within normal limits.  

The Veteran was diagnosed with chronic recurrent sinusitis requiring 3 to 4 courses of antibiotics per year over the past 15 years.  The Veteran also was found to have allergic rhinitis with no nasal polyps or obstruction.  

Although the Veteran has not been diagnosed with incapacitating episodes requiring bedrest or treatment by a physician, he asserts being treated for non-incapacitating episode with a frequency of 6 times per year.  Further, by his own reporting, he experiences headaches, pain and some purulent discharge or crusting.  

Hence, in the Board's opinion, the medical evidence supports a finding of symptomatology that more nearly approximates the criteria warranting a 30 percent rating.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. § 4.97.  

As the Veteran specifically denied undergoing any nasal or sinus surgery in his June 2010 VA examination, he cannot meet the next higher evaluation of 50 percent, which would require treatment with radical surgery with chronic osteomyelitis.  

Moreover, findings of near constant sinusitis characterized by headaches, pain and tenderness and purulent discharge or crusting after repeated surgeries are not demonstrated.  

The Board has also considered whether the Veteran could receive a higher rating for his sinusitis under any other diagnostic code.   

Here, with respect to whether the Veteran could receive a higher rating under Diagnostic Code 6522, the Board finds that, despite the diagnosis of allergic rhinitis, using this Diagnostic Code could not yield a higher or a separate rating in addressing his overall manifestations.   

Moreover, the Veteran does not allege, nor does the medical evidence of record show findings of any incapacitating episodes of sinusitis or surgical treatment.    

The service-connected disability picture also is not shown to be unusual or exceptional so as to warrant the assignment of a higher rating on an extraschedular basis.  

As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board notes that due consideration has been given to the assignment of separate ratings for separate and distinct symptomatology of the Veteran's service-connected disability; however, the record does not support assigning a separate rating for the symptoms associated with his sinus disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Finally, the Board has considered whether "staged" ratings are appropriate for the claims on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The record, however, does not support assigning different percentage ratings for the disability on appeal during the period in question.  




ORDER

An increased, initial rating of 30 percent, but not higher for the service-connected chronic frontal sinusitis for the entire period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

Significantly, in the December 2007 remand, the examiner was asked to express all medical findings in terms conforming to the applicable rating criteria, to specifically include 38 C.F.R. § 4.104.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Board remanded the claim again in December 2009 because a July 2009 VA examiner did not relate the results of his examination in terms of the workload in METs, as requested.  

Unfortunately, as discussed, a June 2010 VA examiner again failed to provide a report that conformed to the applicable rating criteria as set forth under 38 C.F.R. § 4.100 (2010).  

In this regard, under 38 C.F.R. § 4.100, application of the evaluation criteria for diagnostic codes 7000-7007, 7011, and 7015-7020, indicates that whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  

Even if the requirement for a 10% (based on the need for continuous medication) or 30% (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except: when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50% or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100% evaluation can be assigned on another basis.  

Further, if left ventricular ejection fraction (LVEF) testing is not of record, the claim must be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100 (c) (2010).  

In July 2009, the Veteran underwent a VA examination to determine the nature and severity of his service-connected heart disability.  Here, the examiner noted after bronchodilator, the Veteran experienced a moderate obstructive ventilator defect, with significant bronchodilator effect, normal oxygen saturation by pulse oximetry at rest, and a significant increase in forced expiratory volume in one second (FEV1).  

The examiner indicated that the echocardiogram summary, dated in January 2005, showed an ejection fraction of 65 percent.  An electrocardiogram, dated in September 2004, showed voltage criteria for left ventricular hypertrophy, sinus bradycardia with sinus arrhythmia, and nonspecific T-wave abnormalities.  

The Veteran was diagnosed with bi-atrial enlargement, mild to moderate left ventricular hypertrophy, normal left ventricular systolic function, estimated ejection fraction of 65 percent, trace tricuspid regurgitation, and no evidence of right to left shunt on injection of agitated saline.  

Notably, the VA examiner recommended that the Veteran undergo another echocardiogram, as clinically, he had no objective signs suggestive of severe left ventricular hypertrophy, but that such determination was not as reliable, unless markedly severe, without an echocardiogram.  

The examiner noted that the Veteran was limited in activity compared to when he was younger and opined that his limitations were more likely than not, not related to or caused by his left ventricular hypertrophy.  

Further, the examiner ordered a surface echocardiogram to further determine the degree of left ventricular hypertrophy and any suggestion of resulting diastolic dysfunction or intraventricular gradients.  

The examiner indicated that, at the time of the examination, the Veteran's blood pressure was well controlled on his current medical regimen and opined that the Veteran had other medical conditions that could lead to his symptoms and to a decrease in exercise tolerance.  

The examiner concluded that it was not possible to definitively attribute the Veteran's symptoms to his left ventricular hypertrophy alone, unless concomitant cardiac dysfunction was apparent on echocardiogram or on physical examination in the proper clinical context.  

The examiner noted that it was not possible to say, without resorting to mere speculation, what was the likely clinical contribution of the Veteran's left ventricular hypertrophy, although as per the most recent echocardiogram in 2005, the Veteran had mild to moderate hypertrophy of the left ventricle.  

Most recently, in June 2010, the Veteran underwent a VA examination and reported experiencing symptoms of chest tightness, limited activity, shortness of breath, dizziness and palpitations, but denied any syncope, myocardial infarction, congestive heart failure or acute rheumatic heart disease.  The Veteran also denied undergoing any cardiac surgery.  

On examination, the examiner observed no evidence of congestive heart failure, to include rales, edema and liver enlargement.  The Veteran's METs level, depending on his level of activity and symptoms, was noted as 5 to 6 METs determined by exercise testing.  

The Veteran reported that he was able to grocery shop, work and vacuum, and attempt to exercise on a treadmill but could not do so for longer than 5 minutes.  He could no longer play baseball or mow the lawn.  

The examiner noted an echocardiogram report, dated in July 2009, showed sinus rhythm, left atrial enlargement, normal to hyperdynamic left ventricular systolic function, with an estimated ejection fraction of 0.75, +/- 0.05, no pericardial effusion, left ventricular diastolic dysfunction, trace cuspid insufficiency, normal calculated right ventricular systolic pressure of 20 mm Hg, and left ventricular hypertrophy not present by left ventricular wall thickness criteria.  

The examiner indicated that, on review of the records, left ventricular hypertrophy was not noted on recent echocardiogram in July 2009 and that he had normal left ventricular systolic function with an ejection fraction of 75 percent.  

The examiner added that the Veteran reported significant symptoms of chest tightness and shortness of breath, which might be related to pancytopenia of unclear etiology.  He had not had a recent ischemic evaluation since worsening of symptoms.  

The examiner recommended that the Veteran undergo an exercise stress test with imaging, but did not order this test as the examiner was unable to follow up with the Veteran.  The examiner opined that, based on existing information, there was no evidence of left ventricular hypertrophy on most recent echocardiogram, so left ventricular hypertrophy could not be causing those symptoms.  

The Court has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  

Therefore, given the July 2009 and June 2010 VA examiner's opinions indicated that further testing was required before an opinion that sufficiently addressed the severity of any cardiovascular disability could be rendered, the Board finds that additional medical examination is needed.  

Thus, the Board must remand the matter of an increased initial rating for the service-connected arteriosclerotic heart disease for further examination by an appropriate VA examiner.  See 38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran's claims file includes VA treatment records from the St. Louis VA Medical Center (VAMC), dated through January 2011.  The Veteran has indicated that he is still being treated at these facilities for his cardiac disability.  

Updated medical records from this facility will need to be requested and, if obtained, included with the claims file.  38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this remaining claim is REMANDED to the RO for the following action:

1.   The RO should take all indicated action to obtain copies of all VA clinical records referable to all treatment received by the Veteran since January 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should then schedule the Veteran for a VA examination by a cardiologist in order to determine the current severity of his service-connected heart disease in terms of the applicable rating criteria.  

The claims folder must be made available to the examiner for review.  All indicated testing and studies should be performed.  

Specifically, the examiner must perform the following tasks:

The examiner must ascertain whether cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether there is a need for continuous medication to treat the condition.  

The VA examiner should provide an opinion as to degree of impairment caused the service-connected heart disability in terms of METs or other applicable rating criteria.  Note, METs testing is required in all cases except: when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50% or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100% evaluation can be assigned on another basis. 

The examiner in this regard should opine as to whether the Veteran have ever experienced chronic congestive heart failure incident to the service-connected disability.  

If indicated, the VA examiner should order that the Veteran undergo an exercise stress test or other appropriate testing.  Note, the examiner's ability to follow up with the Veteran with his results after the test has been completed should not be a consideration in determining whether or not to order the test.  

3.  To help avoid future remand, the RO should ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


